Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 1 of 80 PageID #: 651




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


EDWARD CLARK,                                        4:20-CV-04013-KES

                   Plaintiff,                  MEMORANDUM OPINION AND
                                              ORDER GRANTING IN PART AND
      vs.                                      DENYING IN PART PLAINTIFF’S
                                                FIRST MOTION TO COMPEL
UNUM GROUP, THE PAUL REVERE
LIFE INSURANCE COMPANY,                                 [Docket No. 31]

                   Defendants.


                                 INTRODUCTION

      This matter is pending before the court on plaintiff’s first motion to

compel the production of documents. Docket No. 31. Defendants resist the

motion, and plaintiff has filed a reply. Docket Nos. 45 & 52. This matter has

been referred to this magistrate judge for determination pursuant to 28 U.S.C.

§ 636(b)(1)(A) and the October 16, 2014, standing order of the Honorable Karen

E. Schreier, United States District Judge.

                                     FACTS

      The parties’ dispute concerns a long-term disability policy issued by the

Paul Revere Life Insurance Company to Dr. Edward Clark in 2001 while he was

employed as an acute care physician by Sioux Valley Health Systems, which

has since changed its name to Sanford Health Systems. In October 2015,

Dr. Clark suffered a bilateral pulmonary embolism and began regularly
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 2 of 80 PageID #: 652




experiencing fatigue and shortness of breath. See Docket No. 1 at ¶¶ 29-31,

39. His condition caused difficulty performing his job duties, and he submitted

a claim for benefits under the long-term disability policy. Id. at ¶¶ 43-44, 46.

After issues settling the claim, Dr. Clark filed this lawsuit against Paul Revere

and Unum alleging state-law bad faith and breach of contract claims and

alternative claims under ERISA. Id. at ¶¶ 83-113.

      On April 9, 2020, the district court entered a scheduling order. See

Docket No. 7. In that order, the court set the deadline for all discovery for

May 14, 2021. Id. at p. 2, ¶ 3. The order required responses to discovery

requests to be served within 30 days of service of the request. Id. The order

required that disputes regarding discovery be brought immediately to the

court’s attention through the making of an appropriate motion. Id. Lastly, the

order stated that motions to compel “should” be filed within 14 days after the

subject matter of the motion arises and motions to compel will not be filed until

the parties have complied with D.S.D. Civ. LR 37.1 (requiring parties to file a

separate certification describing the good-faith efforts of the parties to resolve

the dispute without court involvement). Id. at p. 2, ¶ 4.

      On May 6, 2020, Dr. Clark served his first set of requests for production

on defendants. See Docket No. 33-12. Before responding to the requests,

defendants filed a motion for summary judgment on May 14, 2020, as to the

state-law claims on the basis that they were preempted by ERISA. See Docket

No. 13. Defendants timely responded to Dr. Clark’s first set of requests to

produce on June 5, 2020. See Docket No. 19-1. Dr. Clark timely responded


                                         2
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 3 of 80 PageID #: 653




to the motion for summary judgment on June 16, 2020. See Docket No. 20. In

his response, Dr. Clark argued that, under Federal Rule of Civil Procedure

56(d), the motion for summary judgment should be denied to allow the parties

more time to take discovery on facts at issue in the case, chiefly whether

Dr. Clark’s individual disability insurance plan is governed by ERISA. Id. at

p. 2.

        Three days after filing his response to the summary judgment motion,

Dr. Clark’s attorney sent a letter to defendants’ counsel asking them to

supplement their discovery responses. See Docket No. 33-2. Five days later,

on June 24, 2020, Dr. Clark’s attorney sent defendants’ counsel an email

memorializing a phone conversation about defendants’ responses to plaintiff’s

document requests. See Docket No. 33-3 at p. 5. On July 16, 2020, counsel

for both parties had a phone call to discuss defendants’ discovery responses.

Id. at pp. 1-2. Counsel for Dr. Clark memorialized the phone call in an email to

counsel for defendants. Id. On August 19, 2020, defendants served

supplemental responses to plaintiff’s requests for production. See Docket

No. 33-1.

        The district court denied the motion for summary judgment on February

19, 2021. See Docket No. 27. The district court found there were genuine

issues of material fact as to whether the plan fell under ERISA’s safe-harbor

provision, 29 C.F.R. § 2510.3-1(j), and who paid for the plan. Id. at pp. 4-12.

The court ordered that an evidentiary hearing be held to determine whether the

plan is governed by ERISA after the completion of discovery on this issue. Id.


                                        3
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 4 of 80 PageID #: 654




at p. 12. The court set the evidentiary hearing for June 15, 2021. See Docket

No. 28.

      On March 31, 2021, Dr. Clark’s counsel moved for an order continuing

deadlines, citing severe medical conditions that incapacitated him. Docket

No. 29. The court entered a new scheduling order on April 1 that, in relevant

part, extended the deadline to complete all discovery to August 13, 2021.

Docket No. 30. Under the new scheduling order, all motions, excluding

motions in limine, must be filed by August 27, 2021. Id.

      Over two months later, on June 11, 2021, plaintiff filed this first motion

to compel. Docket No. 31. According to Dr. Clark’s attorney, the parties had

participated in a phone call on June 7, 2021, to discuss alleged deficiencies in

defendants’ supplemental responses. See Docket No. 33 at p. 2, ¶ 11.

Although Dr. Clark has not submitted any record evidence of this

communication, defendants do not dispute that this call took place.

      In light of this motion to compel, Dr. Clark filed a motion to continue the

June 15, 2021, evidentiary hearing on ERISA preemption. See Docket No. 37.

The district court granted the motion and continued the hearing indefinitely.

See Docket No. 41.

                                 DISCUSSION
A.    Timeliness

      As a preliminary matter, Unum asserts the court should summarily deny

Dr. Clark’s motion because it is untimely. The operative scheduling order

states, “[m]otions to compel should be filed within 14 days after the subject


                                        4
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 5 of 80 PageID #: 655




matter of the motion arises” and that disputes regarding discovery “will be

called immediately to the court’s attention by the making of an appropriate

motion.” Docket No. 7 at p. 2, ¶¶ 3-4. The court also ordered that no motion

to compel may be filed without the parties complying with Local Rule 37.1. Id.

at ¶ 3.

        Unum argues Dr. Clark did not comply with the district court’s

scheduling order because he did not file this motion to compel until nearly four

months after the district court denied the motion for summary judgment and

ordered an evidentiary hearing on the issue of ERISA preemption and

approximately eight months after Unum served its supplemental discovery

responses on him. Dr. Clark has responded with several arguments. First

among them is that the district court’s scheduling order did not mandate that

motions to compel must be filed within 14 days of the dispute arising and,

thus, his motion was timely filed before the discovery deadline. Dr. Clark also

argues that his delay in filing this motion was due to his counsel’s severe

health conditions, which prevented him from meeting and conferring with

Unum’s counsel, and filing any necessary motions to compel, until late May

2021.

        Rule 37 of the Federal Rules of Civil Procedure governs motions to

compel discovery. Rule 37 does not contain an outer time limit when a motion

to compel must be filed in order to be deemed timely. Voter v. Avera Brookings

Med. Clinic, No. CIV. 06-4129-KES, 2008 WL 4372707, at *1 (D.S.D. Sept. 22,

2008). Some district courts limit by local rule the time period within which a


                                         5
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 6 of 80 PageID #: 656




motion to compel must be filed. See, e.g., United States ex rel. Becker v.

Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (“Local

Rule 37.01 of the District Court for the District of South Carolina states that

‘[m]otions must be filed within twenty (20) days after receipt of the discovery

response to which the motion to compel is directed.’ ”); Haviland v. Catholic

Health Initiatives–Iowa, Corp., 692 F. Supp. 2d 1040, 1044 (S.D. Iowa 2010)

(noting that Local Rule 37 of the District Court for the Southern District of Iowa

“permits Motions to Compel to be filed up to fourteen days after the close of

discovery”). This District has no such rule. Soltesz v. Rushmore Plaza Civic

Ctr., No. CIV. 11–5012–JLV, 2013 WL 175802, at *4 (D.S.D. Jan. 16, 2013).

      District courts have broad discretion in managing discovery, establishing

and enforcing discovery deadlines, and maintaining compliance with discovery

and pretrial orders, Williams v. TESCO Servs., Inc., 719 F.3d 968, 976 (8th Cir.

2013), and may direct in scheduling orders the date by which motions to

compel must be filed. Dziadek v. Charter Oak Fire Ins. Co., No. CIV 11-4134-

RAL, 2014 WL 820049, at *3 (D.S.D. Mar. 3, 2014). Ultimately, when deciding

the timeliness of a motion to compel, a court must inquire into the “entire

complex of circumstances that gave rise to the motion, and what is untimely in

one case may not be in another.” In re Sulfuric Acid Antitrust Litig., 231

F.R.D. 331, 333 (N.D. Ill. 2005); see also Haviland, 692 F. Supp. 2d at 1044

(“Because no single rule or deadline can encompass the myriad variations in

discovery, . . . judges are given broad discretion to manage the overall process

in the interests of dispatch and fairness.”).


                                         6
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 7 of 80 PageID #: 657




      Generally, a court “may conclude that a motion to compel is untimely if

the movant has unduly delayed.” Soltesz, 2013 WL 175802, at *4 (citing 8B

Charles A. Wright, et al., Federal Practice & Procedure § 2285 (2d ed.1994)). In

this district, motions to compel may be considered timely if filed before

discovery closes, but untimely if filed after discovery closes, when there is no

“specific directive in the scheduling order.” Voter, 2008 WL 4372707, at *1;

Soltesz, 2013 WL 175802, at *4 (“If a motion to compel is filed prior to the

expiration of the discovery deadline, it is generally considered timely.”).

      In Dziadek, 2014 WL 820049, the scheduling order was virtually the

same as the one in this case. It stated that motions to compel “should” be

brought within 14 days after the subject matter of the dispute arises. Id. at *3.

It required that disputes about discovery be promptly brought to the court’s

attention. Id. It required that motions to compel “shall not be filed unless the

parties have complied with Local Civil Rule 37.1”. Id. at *1.

      The district court found that this language in the scheduling order did

not mandate that motions to compel be filed within fourteen days. Id. at *4.

The scheduling order did not amount to a “specific directive,” and the court

found that a motion filed on the final day of the discovery period—and much

after the 14-day window had closed—was timely. Id.

      Here, the initial scheduling order set May 14, 2021, as the deadline for

discovery. See Docket No. 7. The district court entered a second scheduling

order on April 1, 2021, extending the discovery deadline to August 13, 2021.

See Docket No. 30. Dr. Clark filed this first motion to compel on June 11,


                                         7
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 8 of 80 PageID #: 658




2021, well before the close of discovery. Accordingly, because the scheduling

order did not include a “specific directive” mandating when discovery motions

must be filed and Dr. Clark filed before the close of discovery, this motion to

compel is timely.

      Additionally, Dr. Clark brought the discovery dispute to the district

court’s attention just eleven days after Unum served its responses to his

requests to produce—the earliest time when he could have known about the

subject matter of this motion to compel—in his response to the motion for

summary judgment. Therefore, he complied with the scheduling order’s

directive that discovery disputes be brought immediately to the court’s

attention. And Dr. Clark has shown that he complied with Local Civil Rule

37.1 by filing a separate certificate describing the parties’ efforts to resolve this

dispute without involving the court. Thus, Dr. Clark’s motion to compel is

timely, and the court will consider it on its merits.

B.    Standards Governing Discovery

      Federal Rule of Civil Procedure 26(b)(1) sets forth the scope of discovery

in civil cases pending in federal court:

      Scope in General. Unless otherwise limited by court order, the scope of
      discovery is as follows: Parties may obtain discovery regarding any
      nonprivileged matter that is relevant to any party’s claim or defense and
      proportional to the needs of the case, considering the importance of the
      issues at stake in the action, the amount in controversy, the parties’
      relative access to relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely benefit.
      Information within the scope of discovery need not be admissible in
      evidence to be discoverable.

See Fed. R. Civ. P. 26(b)(1).
                                           8
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 9 of 80 PageID #: 659




      If a party fails to respond to a proper request for discovery, or if an

evasive or incomplete response is made, the party requesting the discovery is

entitled to move for a motion compelling disclosure after having made a good-

faith effort to resolve the dispute by conferring first with the other party. See

Fed. R. Civ. P. 37(a).

      The scope of discovery under Rule 26(b) is extremely broad. See 8

Charles A. Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. ' 2007 (3d ed.

Oct. 2020 update). The reason for the broad scope of discovery is that

“[m]utual knowledge of all the relevant facts gathered by both parties is

essential to proper litigation. To that end, either party may compel the other to

disgorge whatever facts he has in his possession.” Id. (quoting Hickman v.

Taylor, 329 U.S. 495, 507-08 (1947)). The Federal Rules distinguish between

discoverability and admissibility of evidence. FED. R. CIV. P. 26(b)(1), 32, and

33(a)(2) & (c). Therefore, the rules of evidence assume the task of keeping out

incompetent, unreliable, or prejudicial evidence at trial. But these

considerations are not inherent barriers to discovery.

      Discoverable information itself need not be admissible at trial; rather, the

defining question is whether it is within the scope of discovery. See FED. R. CIV.

P. 26(b)(1). Additionally, the court may limit the frequency and extent of

discovery. See Fed. R. Civ. P. 26(b)(2); see also Roberts v. Shawnee Mission

Ford, Inc., 352 F.3d 358, 361 (8th Cir. 2003) (“The rule vests the district court

with discretion to limit discovery if it determines, inter alia, the burden or

expense of the proposed discovery outweighs its likely benefit.”); Cont’l Ill. Nat’l


                                         9
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 10 of 80 PageID #: 660




Bank & Trust Co. of Chi. v. Caton, 136 F.R.D. 682, 684-85 (D. Kan. 1991) (“All

discovery requests are a burden on the party who must respond thereto.

Unless the task of producing or answering is unusual, undue or extraordinary,

the general rule requires the entity answering or producing the documents to

bear that burden.”).

      Dr. Clark was under a duty to meet and confer with Unum before filing

this motion to attempt to resolve the parties’ discovery disputes. Dr. Clark

asserts he satisfied that duty. See Docket No. 33 at p. 2, ¶ 11. Unum does not

dispute that Dr. Clark has satisfied this duty. Accordingly, the motion is ripe

for decision.

C.    General Objections

      Defendants lodged general objections to all requests in Dr. Clark’s first

set of requests for production. Defendants generally objected on the bases that

the requests (1) seek information and documents that are not relevant or

proportional, (2) seek information that that is confidential, proprietary business

information, and/or trade secrets, (3) impose duties on defendants beyond

those imposed by the Federal Rules of Civil Procedure and the definitions and

instructions render the requests vague, ambiguous, and/or unduly broad, and

(4) are overbroad and unduly burdensome in terms of the scope of time

because each request seeks documents created before the commencement of

this action with no other limitation. See Docket No. 19-1 at pp. 2-3. 1



1The court cites to the page numbers as they appear at the bottom of this
document, not the page numbers that would appear in the CM/ECF header.
                                       10
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 11 of 80 PageID #: 661




Defendants reasserted these general objections as to each document request

discussed herein.

      Dr. Clark asserts Unum’s general objections are improper because this

district rejects general objections as without force or effect. See Docket No. 32

at p. 3 (citing Gowan v. Mid Century Ins. Co., No. 5:14-CV-05025-LLP, 2015

WL 7274448, at *5 (D.S.D. Nov. 16, 2015); Nye v. Hartford Accident and Indem.

Co., Civ. No. 12-5028-JLV, 2013 WL 3107492, at *8 (D.S.D. June 18, 2013);

Collins v. St. Paul Fire & Marine Ins. Co., No. 5:15-CV-05047-JLV, 2016 WL

5794722, at *3 (D.S.D. Sept. 30, 2016)).

      Defendants argue their general objections are proper because they are

followed by specific objections to each request. See Docket No. 45 at p. 17

n.11. Defendants assert their general objections therefore comport with

Federal Rule of Civil Procedure 34(b), which requires that the party objecting to

discovery requests specify the grounds for each objection. FED. R. CIV. P. 34(b).

But that defendants also assert specific objections to each discovery request

does not somehow make the general objections permissible. The fact remains

that Rule 34 requires a party objecting to discovery to show specifically how

each production request is not subject to discovery. Kooima v. Zacklift Int’l,

Inc., 209 F.R.D. 444, 446 (D.S.D. 2002). The general objections are entirely

non-specific, and they fail to make this showing. They are therefore overruled.




                                       11
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 12 of 80 PageID #: 662




D.    Individual Discovery Requests and Objections

      1.    Request for Production Number 3

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents relating to creation or implementation of

that plan.” Docket No. 33-12 at p. 2. Defendants objected to this request by

incorporating their general objections and on the bases that (1) it is vague and

ambiguous, (2) it is over broad and unduly burdensome in scope and time,

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case, (4) responsive

documents to this request may contain personal information regarding other

insureds, (5) responsive documents to this request may be protected by the

attorney-client or work-product privileges, and (6) responsive documents may

not be in the possession, custody or control of defendants. See Docket

No. 19-1 at pp. 5-6. Defendants’ supplemental response did not waive any of

these objections, but defendants agreed to disclose additional documents. See

Docket No. 33-1 at pp. 7-8.

            a.     Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents relating to the creation or implementation of that plan” is vague.

See Docket No. 19-1 at p. 5. “The party objecting to discovery as vague or

ambiguous has the burden to show such vagueness or ambiguity.” Stoldt v.

Centurion Indus., Inc., No. 03-2634-CM-DJW, 2005 WL 375667, at *2 (D. Kan.

Feb. 3, 2005). Defendants have not stated what they do not understand about


                                        12
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 13 of 80 PageID #: 663




the language of the discovery requests or how the language they take issue

with is confusing. Moreover, “[a] party responding to discovery requests should

exercise reason and common sense to attribute ordinary definitions to terms

and phrases utilized in interrogatories.” Id. (internal quotation omitted). The

same goes for requests to produce. Dr. Clark asserts Unum does in fact

understand the language in this request to produce in part because this

terminology is common in ERISA litigation.

      Defendants resist on the basis that “ ‘[t]he text of ERISA itself affords

scant guidance as to what constitutes a covered “plan” ’ because it ‘merely

constructs a tautology, defining an employee benefit plan as “any plan,

program or fund” established or maintained by an employer that provides

certain benefits to employees.’ ” Roemen v. Federated Mut. Ins. Co., No. CIV.

09-4145-KES, 2011 WL 1315938, at *2 (D.S.D. Apr. 1, 2011) (quoting Belanger

v. Wyman-Gordon Co., 71 F.3d 451, 454 (1st Cir. 1995)). Defendants argue

Dr. Clark’s request to produce incorporating statutory or legal language related

to ERISA is therefore ambiguous because ERISA itself does little more than

establish a framework for assessing plans. This argument is unpersuasive. It

does not follow that phrases commonly used in ERISA litigation are themselves

rendered vague and ambiguous just because the statutory language of ERISA

does not provide exhaustive guidance on the issue of what plans fall under its

purview. In order to be improperly vague and ambiguous, discovery requests

must themselves be vague and ambiguous. It is defendants’ job to show how

the requests are confusing, and they simply have not made that showing.


                                        13
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 14 of 80 PageID #: 664




      Further, the use of omnibus terms such as “relating to” and “concerning”

is not impermissibly vague when “the omnibus phrase modifies a sufficiently

specific type of information, document, or event, rather than large or general

categories of information or documents.” Brown Bear v. Cuna Mut. Grp., 266

F.R.D. 310, 320 (D.S.D. 2009) (quoting U.S. Fire Ins. Co. v. Bunge N. Am., Inc.,

No. 05-2192-JWL-DJW, 2007 WL 1531846, at *7 (D. Kan. May 25, 2007)).

      Here, the use of omnibus phrases like “relating to” modifies a narrow

category of information—the insurance plan of which Dr. Clark’s individual

disability insurance policy was part and which the defendants claim was an

ERISA plan. Dr. Clark has asserted that Unum is familiar with ERISA and

ERISA cases, having litigated a large number of them. See Docket No. 52 at

p. 27. This is a fact that cuts against Unum’s claims of vagueness and

ambiguity; defendants are familiar with the terminology used to describe plans

that fall under ERISA and the subject matter of this litigation. Accordingly, the

court finds the category of documents relating to the insurance plan is a

specific type of documents and, therefore, requests using similar omnibus

phrases are neither vague nor ambiguous.

            b.     Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile


                                        14
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 15 of 80 PageID #: 665




‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at pp. 5-6.

      Defendants have supplied the court with a declaration from Dina

Fournier, Lead IDI Business Consultant, which alleges in detail the amount of

time compliance with Dr. Clark’s requests would take. See Docket No. 46.

Ms. Fournier estimates it would require a minimum of 322.97 hours to compile

documents related to all Sanford’s Employee Security Programs/risk groups.

Id. at p. 3, ¶ 10. She further estimates it would take a minimum of 26.5 hours

to produce documents related to the Employee Security Plan that contains

Dr. Clark’s policy. Id. at ¶ 11. Ms. Fournier offers the opinion that the

majority of responsive documents would be similar to those already produced

but related to other insureds. Id. She offers as an example a redacted

disability insurance application from another individual insured’s file. See

Docket No. 46-1.

      But Ms. Fournier’s declaration and the estimations contained therein

misapprehend the actual scope of Dr. Clark’s requests for production.

Dr. Clark has expressly excluded from his requests any documents that appear

solely in the individual files of other insureds, including the application

Ms. Fournier attached to her declaration. See section D.1.c., infra. Thus,

defendants’ assertion of undue burden is not tethered to the universe of

documents actually requested by Dr. Clark. Therefore, the court’s ability to

assess undue burden is limited. Because it is defendants’ burden, as the party


                                        15
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 16 of 80 PageID #: 666




resisting disclosure, to show the applicability of an objection, the court

concludes defendants have not carried their burden with regard to this

objection.

      Although the court does not doubt retrieving copies of the documents

actually responsive to Dr. Clark’s requests for production will be to some

degree burdensome to defendants, “the general rule requires the entity

answering or producing the documents to bear that burden.” Cont’l Ill. Nat’l

Bank & Trust Co. of Chi., 136 F.R.D. at 684-85. Because defendants have not

shown that the burden of producing copies of documents actually responsive to

Dr. Clark’s requests is undue or extraordinary, the court will not relieve them

of that burden.

             c.    Relevance and Proportionality

      “Relevancy is to be broadly construed for discovery issues and is not

limited to the precise issues set out in the pleadings. Relevancy . . .

encompass[es] ‘any matter that could bear on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.’ ”

E.E.O.C. v. Woodmen of the World Life Ins. Soc’y, No. 8:03CV165, 2007 WL

1217919, at *1 (D. Neb. Mar. 15, 2007) (quoting Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978)). The party seeking discovery must make a

“threshold showing of relevance before production of information, which does

not reasonably bear on the issues in the case, is required.” Woodmen of the

World, 2007 WL 1217919, at *1 (citing Hofer v. Mack Trucks, Inc., 981 F.2d

377, 380 (8th Cir. 1993)). “Mere speculation that information might be useful


                                        16
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 17 of 80 PageID #: 667




will not suffice; litigants seeking to compel discovery must describe[,] with a

reasonable degree of specificity, the information they hope to obtain and its

importance to their case.” Woodmen of the World, 2007 WL 1217919, at *1

(citing Cervantes v. Time, Inc., 464 F.2d 986, 994 (8th Cir. 1972)). Once the

proponent of discovery has made a threshold showing of relevance, the burden

shifts to the party objecting to the disclosure. Burke v. Ability Ins. Co., 291

F.R.D. 343, 349 (D.S.D. 2013).

      Defendants object to this request for production on the basis that the

documents sought are irrelevant because they would relate to policies held by

insureds other than Dr. Clark and would therefore have no bearing on whether

his individual disability insurance policy—the only policy at issue here—is

governed by ERISA. Dr. Clark argues in response that these documents are

relevant to the question of whether his individual disability insurance policy is

part of an ERISA plan—a question at the center of the issue of whether

Dr. Clark’s state-law claims are preempted by ERISA.

      To determine whether a plan is governed by ERISA, courts conduct a

two-step analysis. The first question is whether the ERISA safe-harbor

exception applies. If the answer is no, courts then determine whether the

arrangement qualifies as an “employee benefit plan” that was “established or

maintained” by an employer. 29 U.S.C. § 1003(a); Northwest Airlines, Inc. v.

Fed. Ins. Co., 32 F.3d 349, 354 (8th Cir. 1994).




                                        17
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 18 of 80 PageID #: 668




      The Department of Labor has promulgated regulations setting out the

circumstances when the safe-harbor exception applies. 29 C.F.R. § 2510.3-1(j)

states:

            [T]he terms “employee welfare benefit plan” and “welfare plan” shall
            not include a group or group-type program offered by an insurer to
            employees . . . under which:

                  (1)    No contributions are made by an employer . . .;

                  (2)    Participation [in] the program is completely voluntary
                         for employees . . .;

                  (3)    The sole functions of the employer . . . with respect to
                         the program are, without endorsing the program, to
                         permit the insurer to publicize the program to
                         employees or members, to collect premiums through
                         payroll deductions or dues checkoffs and to remit
                         them to the insurer; and

                  (4)    The employer . . . receives no consideration in the form
                         of cash or otherwise in connection with the program,
                         other than reasonable compensation, excluding any
                         profit, for administrative services actually rendered in
                         connection with payroll deductions or dues checkoffs.

      All four criteria must be met to satisfy for the safe-harbor exception to

apply. Berry v. Provident Life & Accident Ins. Co., Civ. No. 05-4139-KES, 2007

WL 1795837, at *4 (D.S.D. June 19, 2007). Defendants do not dispute that the

second and fourth requirements are met. See Docket No. 27 at p. 5.

Therefore, the two remaining questions as to whether the safe-harbor exception

applies are whether Dr. Clark’s employer contributed to or endorsed the plan.

      If either criterion is not met, the safe-harbor exception does not apply,

and the court must determine if the insurance program otherwise qualifies as

an ERISA “employee welfare benefit plan” under the definition of 29 U.S.C.


                                       18
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 19 of 80 PageID #: 669




§ 1002(1). Section 1002(1) defines an employee benefit plan as “any plan,

fund, or program . . . established or maintained by an employer . . . for the

purpose of providing . . . medical, surgical, or hospital care or benefits, or

benefits in the event of sickness, accident, disability, death or unemployment.”

Id. The court considers this framework when assessing whether Dr. Clark has

shown that the documents he requested are relevant to the issue of ERISA

preemption. If the documents requested could bear on—or lead to other

information that could bear on—this issue, they are relevant.

      Dr. Clark prefaced his requests for production with a limitation to the

scope of documents requested. It disclaimed that “[n]othing in these requests

seeks documents that appear solely in individual claim files for claimants not a

party to this action.” See Docket No. 33-12 at p. 2. Subject to this limitation,

Dr. Clark made the requests at issue in this motion.

      Dr. Clark argues the documents responsive to this request are relevant

to an issue in this case—namely defendants’ defense that his state-law claims

are preempted by ERISA—because the employer’s role in creating and

implementing the plan is relevant to the issue of whether the plan is an ERISA

employee benefit plan as defined by 29 U.S.C. § 1002(1). Although the scope of

discovery allowed in ERISA cases is more limited than what is permitted by

Federal Rule of Civil Procedure 26(c), Fitts v. Fed. Nat’l Mortgage Ass’n, 204

F.R.D. 1, 4 (D.D.C. 2001), it remains to be seen whether this is an ERISA case.

The district court in denying defendants’ motion for summary judgment found

genuine issues of material fact as to whether Dr. Clark’s policy falls within the


                                        19
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 20 of 80 PageID #: 670




safe harbor exception and, if not, whether the plan is an employee benefit plan

that was established or maintained by the employer. The court finds Dr. Clark

has met the threshold requirement of showing the records sought bear on the

issue of whether the state-law claims are preempted by ERISA.

      Defendants do not argue Dr. Clark’s requests, on an individual level, are

objectionable because they seek irrelevant information. Rather, defendants

have argued that these requests, en masse, seek irrelevant information

because responsive information includes documents in other insureds’ files

which have no bearing on the issue of whether Dr. Clark’s policy is part of an

ERISA plan. And Unum’s relevance argument is principally an argument of

overbreadth. As examples of “[t]he facial over-breadth and largely irrelevant

nature of Plaintiff’s document requests,” Unum presents hypotheticals to

illustrate the allegedly irrelevant documents these requests for production

would compel it to divulge. See Docket No. 45 at pp. 8, 9-12. Every one of

these hypotheticals warns that granting Dr. Clark’s motion to compel would

require defendants to disclose information related to other insureds, an

exercise that has little chance of yielding any relevant information.

      In support of this argument, Unum cites Falcone v. Provident Life &

Accident Ins. Co., No. 2:08-CV-300, 2008 WL 4694211, at *4-5 (S.D. Ohio Oct.

23, 2008). In Falcone, the issue was, as is the issue here, whether certain

discovery was relevant to whether an insurance policy was part of an ERISA

plan. Id. The plaintiff in that case, Dr. Falcone, sought information regarding

policies other than the one at issue, and copies of those policies, dating back


                                        20
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 21 of 80 PageID #: 671




approximately 30 years. Id. at *4. The defendant insurer resisted, arguing

copies of policies other than the one directly at issue were irrelevant to the

question of whether that policy was part of an ERISA plan. Id. The court

agreed with the defendant-insurer, finding the request for copies of extrinsic

policies overly broad. Id. at *5. The court reasoned this request went beyond

the scope of discovery at this stage of the proceedings. Id. at *5 (citing

Thompson v. Unum Life Ins. Co. of Am., No. Civ.A. 303CV0277D, 2003 WL

22171706, at *4 (N.D. Tex. Sept. 17, 2003) (refusing to compel production of

copies “of all policies and procedures governing ERISA appeals”)). Unum

asserts Falcone and Thompson suggest that information related to other

policies issued to other insureds is therefore irrelevant and Dr. Clark’s requests

for production are overbroad.

      But Dr. Clark preemptively limited his requests for production such that

“documents that appear solely in individual claim files for claimants not a

party to this action” are excluded. See Docket No. 33-12 at p. 2. This is not a

request like those in Falcone or Thompson where the plaintiff sought copies of

policies belonging to other insureds or documentation of ERISA compliance

under the assumption that those documents would help show whether the

subject policy was an ERISA plan. Instead, Dr. Clark has expressly stated he

is not seeking documents that appear only in other insureds’ claim files. Thus,

Flacone and Thompson offer little guidance in determining the issue here,

namely whether documents that are responsive to this request (including




                                        21
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 22 of 80 PageID #: 672




documents that appear in multiple insureds’ claim files) are relevant to the

issue of ERISA preemption.

      Nor is this a situation like Allen v. First Unum Life Ins. Co., No. 2:18-cv-

69-FtM-29MRM, 2020 WL 6882169, at *20 (M.D. Fla. Sept. 30, 2020), where

the court found facially overbroad a plaintiff’s request for all documents and

statements relating to plaintiff’s insurance policies because it was more likely

than not a substantial amount of those documents would have no bearing on

the ERISA defense. Id. Here, Dr. Clark has not requested all documents and

all statements regarding his policy or other policies; he has requested a

category of documents tied to criteria courts have used to determine whether

an ERISA plan exists. Documents relating to the creation or implementation of

the plan is relevant to whether, under § 1002(1), the plan was established or

maintained by the employer, which would put the plan within the ambit of

ERISA. Thus, this is not an improper discovery fishing expedition. The request

is calculated to limit production to only those documents which are probative

of the issue at hand (whether ERISA preempts the state-law claims) according

to principles courts have used to decide that issue and the statutory

requirements of ERISA’s applicability.

      The court finds documents responsive to Dr. Clark’s requests that relate

to all policyholders are relevant to the issues that inform whether Dr. Clark’s

policy is an ERISA plan. While the focus of discovery at this juncture is the

subject policy, documents that appear in all claims files that are responsive to

the requests for production are relevant to the issue of whether the subject


                                         22
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 23 of 80 PageID #: 673




policy is itself an ERISA plan. This is because, as Dr. Clark notes, responsive

documents applicable to all policies or a group of policies, but which do not

contain Dr. Clark’s name or policy number, are reasonably likely to elucidate

the issues involved in determining whether the policy is an ERISA plan. While

the focus of the inquiry is Dr. Clark’s policy, the inquiry is not limited to only

those documents that expressly reference Dr. Clark. Instead, responsive

documents that relate to multiple policies or communications between Sanford

and defendants are reasonably likely to be highly probative of the issue

whether Dr. Clark’s policy was an ERISA plan. Therefore, the court overrules

defendants’ relevance and overbreadth objections.

      Defendants’ proportionality objection suffers from the same

misapprehension as its relevance objection—that Dr. Clark has requested

information related solely to policies issued to other insureds. Rule 26(b)(1)

permits discovery regarding any nonprivileged matter that is relevant and

“proportional to the needs of the case, considering the importance of the issues

at state in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed

discovery out-weighs its likely benefit.” FED. R. CIV. P. 26(b)(1). “The parties

and the court have a collective responsibility to consider the proportionality of

all discovery and consider it in resolving discovery disputes.” FED. R. CIV. P.

26, 2015 advisory comm. note.




                                         23
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 24 of 80 PageID #: 674




      Considering the proportionality factors, the court concludes the

requested documents are proportional to the needs of the case. There is an

imbalance of information here where defendants ostensibly possess documents

related to all policies issued by defendants to Sanford employees; Dr. Clark has

none of that information. The district court has already determined, based

upon the summary judgment evidence (which the court expects fairly

represents the documents already produced in discovery), there is a genuine

issue of fact whether the policy is part of an ERISA plan; clearly there is a need

for more discovery to decide this issue.

      And Dr. Clark has shown that responsive documents are relevant to this

threshold issue. Unum primarily resists on the basis that the cost of obtaining

the requested documents outweighs their value. But Unum has provided

information about cost associated with combing through individual insureds’

claims files. Dr. Clark has expressly excluded from his requests documents

that appear solely in the files of non-party insureds. The requested information

is proportional to the needs of the case, and defendants’ objection on this basis

is overruled.

            d.     Third-Party Privacy

      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the


                                        24
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 25 of 80 PageID #: 675




volume of documents requested. Defendants further argue “the time it would

take Defendants to ensure accurate and complete redaction so as not to

disclose private, personal information would only exacerbate the burden and

disproportionality of responding to the requests.” See Docket No. 45 at p. 21.

      However, it is not the case that Dr. Clark is seeking documents related to

other individual insureds; his request for production expressly disclaims that

he is. Therefore, documents such as the application attached to Ms. Fournier’s

declaration—which required significant redaction of hand-written

information—are not responsive to Dr. Clark’s requests. Thus, the actual

amount of private information contained in responsive documents appears

limited, and the court sees no reason why redaction and a protective order are

not adequate measures to protect the privacy interests of third parties. See

Christensen v. Quinn, No. CIV. 10-4128-KES, 2013 WL 1702040, at *10

(D.S.D. Apr. 18, 2013) (protective order adequately protected sensitive

information contained in document production). Accordingly, defendant’s

objections on the grounds of third-party privacy are overruled. The district

court will consider the issue of a protective order on motion by the parties.

            e.    Attorney-Client and Work-Product Privileges

      Defendants have also objected to Dr. Clark’s request number three on

the basis that it seeks documents protected by the attorney-client and work-

product privileges. Federal Rule of Civil Procedure 26(b)(5)(A) requires a party

withholding information otherwise discoverable by claiming that the




                                       25
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 26 of 80 PageID #: 676




information is privileged to produce a privilege log that describes the nature of

the documents so that the claim of privilege may be assessed.

      Here, Unum defendants have not produced a privilege log or expressly

asserted attorney-client or work-product privileges over any specific

documents. Defendants have not complied with the most basic requirements

of Rule 26(b)(5). Therefore, defendants’ objection on the basis that this request

seeks information protected by these privileges is overruled. If defendants wish

to assert these privileges regarding responsive documents in the future, they

should comply fully with the requirements of Rule 26(b)(5).

            f.     Possession, Custody, and Control of Responsive
                   Documents

      Defendants object to Dr. Clark’s request number three on the basis that

it seeks documents outside of its possession, custody, and control. Rule 34 of

the Federal Rules of Civil Procedure governs requests for the production of

documents and provides that a party may ask another party to permit copying

of documents “in the responding party=s possession, custody, or control.” See

FED. R. CIV. P. 34(a)(1). The concept of documents in a party=s “possession” or

“custody” is clear enough, but the concept of documents in a party=s “control”

is not obvious upon a reading of the rule.

      The rule that has developed is that if a party “has the legal right to obtain

the document,” then the document is within that party=s “control” and, thus,

subject to production under Rule 34. See 8A Charles A. Wright, Arthur R.

Miller, & Richard L. Marcus, Fed. Practice & Procedure ' 2210, at 397 (2d ed.

1994). “Because a client has the right, and the ready ability, to obtain copies
                                       26
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 27 of 80 PageID #: 677




of documents gathered or created by its attorneys pursuant to their

representation of that client, such documents are clearly within the client=s

control.” American Soc. for the Prevention of Cruelty to Animals v. Ringling

Bros. & Barnum & Bailey Circus, 233 F.R.D. 209, 212 (D.D.C. 2006) (citing

Poole ex rel. Elliott v. Textron, Inc., 192 F.R.D. 494, 501 (D. Md. 2000); and

Poppino v. Jones Store Co., 1 F.R.D. 215, 219 (W.D. Mo. 1940)).

      Merely because documents gathered by an attorney are subject to the

client’s control does not, however, automatically mean they are discoverable.

The work product doctrine and the attorney-client privilege still apply and may

be asserted in opposition to discovery, along with the appropriate privilege log.

Ringling Bros., 233 F.R.D. at 211-213.

      Consistent with these principles, defendants’ objection on this basis is

overruled. Defendants need only produce documents in their possession,

custody, or control. If defendants have the legal right to obtain responsive

documents, and such documents are not otherwise privileged, they are subject

to discovery.

      For all these reasons, defendants’ objections to request number 3 are

overruled, and Dr. Clark’s motion to compel responses to request number 3 is

granted.

      2.    Request for Production Number 4

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all agreements, or documents relating to any agreements,

between either defendant and plaintiff’s employer relating to the plan.” See


                                        27
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 28 of 80 PageID #: 678




Docket No. 33-12 at p. 2. Defendants objected to this request by incorporating

their general objections and on the bases that (1) it is vague and ambiguous,

(2) it is over broad and unduly burdensome in scope and time, (3) it seeks

documents that are neither relevant to the claims or defenses at play in this

litigation nor proportional to the needs of the case, and (4) responsive

documents to this request may contain personal information regarding other

insureds. See Docket No. 19-1 at pp. 6-7. Defendants’ supplemental response

did not waive any of these objections, but defendants agreed to disclose

additional documents. See Docket No. 33-1 at pp. 8-9.

            a.     Vagueness and Ambiguity

      Unum argues this request is ambiguous because the phrases

“documents relating to any agreements” and “relating to the plan” are vague.

See Docket No. 19-1 at p. 6. For the same reasons stated in section D.1.a.,

supra, defendants’ objection is overruled.

            b.     Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at pp. 6-7. For


                                        28
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 29 of 80 PageID #: 679




the same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.   Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because they would aid the court in assessing Sanford’s participation in

establishing or maintaining the insurance program. Whether the employer

established or maintained the program is at the heart of the § 1002(1) inquiry.

Therefore, Dr. Clark has met the threshold requirement of showing the records

sought bear on the issue of whether the state-law claims are preempted by

ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.




                                       29
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 30 of 80 PageID #: 680




            d.     Third-Party Privacy
      Unum has objected to Dr. Clark’s discovery request on the basis that it

seeks personal information related to other insureds. Unum argues in support

that concerns for the privacy of third parties cannot be adequately ameliorated

through redaction and a protective order because there is great risk of

inadvertent disclosure, i.e., through human error, considering the volume of

documents requested. For the reasons stated in section D.1.d., defendants’

objections are overruled.

      3.    Request for Production Number 5

      This request states, “If you claim plaintiff’s policy is an ERISA plan,

please provide all documents showing the employer’s role in making the policy

available, publicizing it, recommending it, endorsing it, or promoting it to

employees.” See Docket No. 33-12 at p. 2. Defendants objected to this request

by incorporating their general objections and on the bases that (1) it is vague

and ambiguous, (2) it is over broad and unduly burdensome in scope and time,

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case, and (4) it seeks

documents outside the defendants’ possession, custody, and control. See

Docket No. 19-1 at p. 7. Defendants’ supplemental response did not waive any

of these objections, but defendants agreed to disclose additional documents.

See Docket No. 33-1 at pp. 9-10.




                                        30
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 31 of 80 PageID #: 681




             a.    Vagueness and Ambiguity

      Unum argues this request is ambiguous because the phrase “all

documents showing the employer’s role” is vague. See Docket No. 19-1 at p. 7.

For the same reasons stated in section D.1.a., supra, defendants’ objection is

overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 7. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—


                                        31
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 32 of 80 PageID #: 682




namely Unum’s defense that his state-law claims are preempted by ERISA—

because the extent to which the employer made the policy available to

employees, publicized it, recommended it, endorsed it, or promoted it is one of

the factors courts must consider when determined if ERISA preemption

applies. This request seeks information relevant to the third safe-harbor

requirement, which is one of the areas where the district court found a genuine

issue of material fact in denying defendants’ motion for summary judgment.

Dr. Clark has met the threshold requirement of showing the records sought

bear on the issue of whether the state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Possession, Custody, and Control of Responsive
                  Documents

      Defendants object to Dr. Clark’s request number five on the basis that it

seeks documents outside of its possession, custody, and control. Federal Rule

of Civil Procedure 34 limits a party’s obligation to produce documents to those

documents in the party’s possession, custody, or control. See FED. R. CIV. P.

34(a)(1). Defendants’ objection on this basis is overruled for the same reasons

stated in section D.1.f., supra. Consistent with Rule 34, defendants need only

produce documents in their possession, custody, or control. If defendants have
                                       32
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 33 of 80 PageID #: 683




the legal right to obtain responsive documents, and such documents are not

otherwise privileged, they are subject to discovery.

      For all these reasons, defendants’ objections to request number five are

overruled, and Dr. Clark’s motion to compel as to request number five is

granted.

      4.    Request for Production Number 6

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing the employer allowed any employee

to pay any portion of the Paul Revere insurance premiums with pretax dollars.”

See Docket No. 33-12 at p. 2. Defendants objected to this request by

incorporating their general objections and on the bases that (1) it is vague and

ambiguous, (2) it is over broad and unduly burdensome in scope and time,

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case, (4) responsive

documents to this request may contain personal information regarding other

insureds, and (5) responsive documents may not be in the possession, custody

or control of defendants. See Docket No. 19-1 at p. 8. Defendants’

supplemental response did not waive any of these objections, but defendants

agreed to disclose additional documents. See Docket No. 33-1 at pp. 10-11.

            a.     Vagueness and Ambiguity

      Unum argues this request is ambiguous because the phrase “all

documents showing the employer allowed any employee to pay any portion of

the Paul Revere insurance premiums with pretax dollars” is vague. See Docket


                                        33
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 34 of 80 PageID #: 684




No. 19-1 at p. 8. For the same reasons stated in section D.1.a., supra,

defendants’ objection is overruled.

            b.     Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 8. For the

same reasons stated in section D.1.b., supra, defendants’ overbreadth and

undue burden objection is overruled.

            c.     Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because one of the safe-harbor exception requirements is that the employer

makes no contribution towards the insurance coverage and allowing employees


                                        34
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 35 of 80 PageID #: 685




to pay premiums with pretax dollars indicates that the employer is not

contributing to the cost of the premiums. See Docket No. 32 at p. 26 (citing

Berry, 2007 WL 1795837, at *4 (citing Cowart v. Metro. Life Ins. Co., 444 F.

Supp. 2d 1282, 1291 (M.D. Ga. 2006)). Dr. Clark has met the threshold

requirement of showing the documents sought bear on the issue of whether the

state law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Third-Party Privacy

      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Unum argues in

support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

            e.    Possession, Custody, and Control of Responsive
                  Documents

      Defendants object to Dr. Clark’s request number six on the basis that it

seeks documents outside of its possession, custody, and control. Federal Rule
                                        35
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 36 of 80 PageID #: 686




of Civil Procedure 34 limits a party’s obligation to produce documents to those

documents in the party’s possession, custody, or control. See FED. R. CIV. P.

34(a)(1). Defendants’ objection on this basis is overruled for the same reasons

stated in section D.1.f., supra. Consistent with Rule 34, defendants need only

produce documents in their possession, custody, or control. If defendants have

the legal right to obtain responsive documents, and such documents are not

otherwise privileged, they are subject to discovery.

      For all these reasons, defendants’ objections to request number six are

overruled, and Dr. Clark’s motion to compel as to request number six is

granted.

      5.    Request for Production Number Seven

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing the employer negotiated any terms

of the sale, terms of coverage, rates, eligibility requirements, or any other

aspect of the insurance relationship.” See Docket No. 33-12 at p. 2.

Defendants object to this request by incorporating their general objections and

on the bases that (1) it is vague and ambiguous, (2) it is over broad and unduly

burdensome in scope and time, (3) it seeks documents that are neither relevant

to the claims or defenses at play in this litigation nor proportional to the needs

of the case, and (4) it seeks documents containing information regarding other

insureds that would infringe on the privacy of third parties. See Docket No.

19-1 at p. 9. Defendants’ supplemental response did not waive any of these




                                        36
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 37 of 80 PageID #: 687




objections, but defendants agreed to disclose additional documents. See

Docket No. 33-1 at pp. 11-12.

             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrases “all

documents showing the employer negotiated any terms of the sale” and “any

other aspect of the insurance relationship” are vague. See Docket No. 19-1 at

p. 9. For the same reasons stated in section D.1.a., supra, defendants’

objection is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 9. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would


                                        37
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 38 of 80 PageID #: 688




therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because an employer’s negotiation of policy terms shows involvement in

“establishing or maintaining” the plan and also takes the policy out of the safe-

harbor provision. See Docket No. 32 at p. 29 (citing Berry, 2009 WL 1795837,

at *5 (employer can endorse and show control over plan by negotiating or

modifying specific terms). Dr. Clark has met the threshold requirement of

showing the records sought bear on the issue of whether the state-law claims

are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Third-Party Privacy

      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the


                                       38
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 39 of 80 PageID #: 689




volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

      For all these reasons, defendants’ objections to request number seven

are overruled, and Dr. Clark’s motion to compel as to request number seven is

granted.

      6.    Request for Production Number Eight

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents suggesting that the policyholder must be

employed by Sanford Health or any of its predecessors as a condition of

coverage.” See Docket No. 33-12 at p. 2. Defendants object to this request by

incorporating their general objections and on the bases that (1) it is vague and

ambiguous, (2) it is over broad and unduly burdensome in scope and time,

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case, and (4) it seeks

documents containing information regarding other insureds that would infringe

on the privacy of third parties. See Docket No. 19-1 at pp. 9-10. Defendants’

supplemental response did not waive any of these objections, but defendants

agreed to disclose additional documents. See Docket No. 33-1 at pp. 13-14.

            a.     Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents suggesting” is vague. See Docket No. 19-1 at p. 9. For the same

reasons stated in section D.1.a., supra, defendants’ objection is overruled.




                                        39
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 40 of 80 PageID #: 690




             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 9. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because if Dr. Clark could buy or maintain the same coverage regardless of

whether he is an employee of Sanford, that weighs against finding the coverage

to be part of his employment relationship. See Docket No. 32 at p. 32.




                                        40
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 41 of 80 PageID #: 691




Dr. Clark has met the threshold requirement of showing the records sought

bear on the issue of whether the state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Third-Party Privacy

      Defendants object to Dr. Clark’s discovery request on the basis that it

seeks personal information related to other insureds. Defendants argue in

support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

      For these reasons defendants’ objections to request number eight are

overruled, and Dr. Clark’s motion to compel as to request number eight is

granted.

      7.    Request for Production Number Nine

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing the control and direction exercised

by the employer.” See Docket No. 33-12 at p. 3. Defendants objected to this


                                        41
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 42 of 80 PageID #: 692




request by incorporating their general objections and on the bases that (1) it is

vague and ambiguous, (2) it is over broad and unduly burdensome in scope

and time, (3) it seeks documents that are neither relevant to the claims or

defenses at play in this litigation nor proportional to the needs of the case, (4)

responsive documents to this request may contain personal information

regarding other insureds, and (5) responsive documents may not be in the

possession, custody or control of defendants. See Docket No. 19-1 at

pp. 10-11. Defendants’ supplemental response did not waive any of these

objections, but defendants agreed to disclose additional documents. See

Docket No. 33-1 at pp. 14-16.

            a.     Vagueness and Ambiguity

      Unum argues this request is ambiguous because the phrase “all

documents showing the control and direction exercised by the employer” is

vague. See Docket No. 19-1 at p. 10. For the same reasons stated in section

D.1.a., supra, defendants’ objection is overruled.

            b.     Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance


                                        42
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 43 of 80 PageID #: 693




to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 10. For the

same reasons stated in section D.1.b., supra, defendants’ overbreadth and

undue burden objection is overruled.

            c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because control and direction by the employer shows the employer took part in

establishing or maintaining the plan and takes the plan outside the safe-

harbor provision. See Docket No. 32 at p. 35. Dr. Clark has met the threshold

requirement of showing the documents sought bear on the issue of whether the

state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.




                                       43
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 44 of 80 PageID #: 694




            d.     Third-Party Privacy

      Defendants object to Dr. Clark’s discovery request on the basis that it

seeks personal information related to other insureds. Defendant argues in

support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

            e.     Possession, Custody, and Control of Responsive
                   Documents

      Defendants object to Dr. Clark’s request number six on the basis that it

seeks documents outside of its possession, custody, and control. Federal Rule

of Civil Procedure 34 limits a party’s obligation to produce documents to those

documents in the party’s possession, custody, or control. See FED. R. CIV. P.

34(a)(1). Defendants’ objection on this basis is overruled for the same reasons

stated in section D.1.f., supra. Consistent with Rule 34, defendants need only

produce documents in their possession, custody, or control. If defendants have

the legal right to obtain responsive documents, and such documents are not

otherwise privileged, they are subject to discovery.

      For these reasons, defendants’ objections to request number nine are

overruled, and Dr. Clark’s motion to compel as to request number nine is

granted.




                                        44
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 45 of 80 PageID #: 695




      8.     Request for Production Number 10

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing the employer took part in claim

determinations.” See Docket No. 33-12 at p. 3. Defendants object to this

request by incorporating their general objections and on the bases that (1) it is

vague and ambiguous, (2) it is over broad and unduly burdensome in scope

and time, (3) it seeks documents that are neither relevant to the claims or

defenses at play in this litigation nor proportional to the needs of the case, and

(4) it seeks documents containing information regarding other insureds that

would infringe on the privacy of third parties. See Docket No. 19-1 at p. 12.

Defendants stated they had no responsive documents in their possession. Id.

Defendants’ supplemental response did not waive any of these objections, but

clarified that, if the scope of the request is limited to Dr. Clark’s policy, they

had no responsive documents. See Docket No. 33-1 at p. 16.

             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents showing the employer took part in claim determinations” is vague.

See Docket No. 19-1 at p. 12. For the same reasons stated in section D.1.a.,

supra, defendants’ objection is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,


                                         45
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 46 of 80 PageID #: 696




2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 12. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because, if the employer took part in claim determinations, it exceeds the limits

of the third criterion of the safe-harbor provision. See Docket No. 32 at p. 37.

Dr. Clark has met the threshold requirement of showing the records sought

bear on the issue of whether the state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or


                                        46
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 47 of 80 PageID #: 697




disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Third-Party Privacy

      Defendants object to Dr. Clark’s discovery request on the basis that it

seeks personal information related to other insureds. Defendants argue in

support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

      For these reasons, defendants’ objections to request number 10 are

overruled. Dr. Clark’s motion to compel as to request number 10 is granted,

and defendants are reminded the scope of this request includes documents

that relate to the insurance plan generally and appear in multiple claim files;

the scope is not limited only to those documents that appear in Dr. Clark’s file.

      9.    Request for Production Number 11

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing any communications between

either defendant and the employer with respect to Paul Revere individual

disability policies that are part of the plan.” See Docket No. 33-12 at p. 3.

Defendants object to this request by incorporating their general objections and

on the bases that (1) it is vague and ambiguous, (2) it is over broad and unduly

burdensome in scope and time, (3) it seeks documents that are neither relevant


                                        47
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 48 of 80 PageID #: 698




to the claims or defenses at play in this litigation nor proportional to the needs

of the case, and (4) it seeks documents containing information regarding other

insureds that would infringe on the privacy of third parties. See Docket No.

19-1 at p. 12. Defendants’ supplemental response did not waive any of these

objections, but defendants agreed to disclose additional documents. See

Docket No. 33-1 at pp. 17-18.

             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents showing any communications” is vague. See Docket No. 19-1 at

p. 12. For the same reasons stated in section D.1.a., supra, defendants’

objection is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 12. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.




                                        48
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 49 of 80 PageID #: 699




            c.     Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because communications between defendants and Sanford may show if

Sanford played a role in establishing or maintaining the policy, which would

take the plan out of the safe-harbor provision. See Docket No. 32 at p. 40.

Dr. Clark has met the threshold requirement of showing the records sought

bear on the issue of whether the state-law claims are preempted by ERISA.

      However, the request for “any communications,” even when limited to

those communications regarding Paul Revere individual disability insurance

policies that are part of the plan, is overbroad. See Allen, 2020 WL 6882169,

at *20 (plaintiff’s request for all documents and statements relating to plaintiff’s

insurance policies overbroad because it was more likely than not a substantial

amount of those documents would have no bearing on the ERISA defense).

Thus, the court finds it appropriate to narrow the scope of this request to only

that correspondence between either defendant and the employer which relates




                                        49
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 50 of 80 PageID #: 700




to the employer establishing, maintaining, contributing to, or endorsing the

plan.

              d.    Third-Party Privacy

        Defendants object to Dr. Clark’s discovery request on the basis that it

seeks personal information related to other insureds. Defendants argue in

support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

        For these reasons, defendants’ objections to request number 11 are

overruled and Dr. Clark’s motion to compel as to request number 11 (with the

scope limitation described herein) is granted.

        10.   Request for Production Number 12

        This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing that the employer invited Paul

Revere or Unum to offer any type of insurance product to employees.” See

Docket No. 33-12 at p. 3. Defendants object to this request by incorporating

their general objections and on the bases that (1) it is vague and ambiguous,

(2) it is over broad and unduly burdensome in scope and time, and (3) it seeks

documents that are neither relevant to the claims or defenses at play in this

litigation nor proportional to the needs of the case. See Docket No. 19-1 at

p. 13. Defendants did not produce any documents in response to this request.


                                          50
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 51 of 80 PageID #: 701




Id. Defendants’ supplemental response did not waive any of these objections,

but stated that it could not locate responsive documents after conducting a

reasonable search. See Docket No. 33-1 at p. 18.

             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents showing the employer invited Paul Revere or Unum to offer any type

of insurance product” is vague. See Docket No. 19-1 at p. 13. For the same

reasons stated in section D.1.a., supra, defendants’ objection is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 13. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would


                                        51
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 52 of 80 PageID #: 702




therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because invitations from the employer to offer coverage to employees suggests

employer involvement that may put the plan out of the safe-harbor exception.

See Docket No. 32 at p. 42. Dr. Clark has met the threshold requirement of

showing the records sought bear on the issue of whether the state-law claims

are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

      However, defendants in their supplemental responses represent that they

have not located any responsive documents despite conducting a reasonable

search. Therefore, Dr. Clark’s motion to compel production of documents

responsive to request number 12 is denied. The court notes that, if it should

be determined that defendants have responsive documents, they may be

subject to sanctions, including Dr. Clark’s costs in determining the truth of the

matter. See FED. R. CIV. P. 37. Furthermore, defendants are under a duty to




                                       52
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 53 of 80 PageID #: 703




supplement this discovery response should any responsive documents be

discovered subsequently.

      11.   Request for Production Number 14

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing that the employer received any

consideration, financial or otherwise, in connection with including Paul

Revere’s individual disability policies as part of its plan.” See Docket No. 33-12

at p. 3. Defendants object to this request by incorporating their general

objections and on the bases that (1) it is vague and ambiguous, (2) it is over

broad and unduly burdensome in scope and time, (3) it seeks documents that

are neither relevant to the claims or defenses at play in this litigation nor

proportional to the needs of the case, and (4) it seeks documents containing

information regarding other insureds that would infringe on the privacy of third

parties. See Docket No. 19-1 at p. 14. Defendants’ supplemental response did

not waive any of these objections, but defendants agreed to disclose additional

documents. See Docket No. 33-1 at p. 19.

            a.     Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents showing that the employer received any consideration, financial or

otherwise” is vague. See Docket No. 19-1 at p. 14. For the same reasons

stated in section D.1.a., supra, defendants’ objection is overruled.




                                        53
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 54 of 80 PageID #: 704




             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 14. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because the fourth criterion of the safe-harbor provision requires that the

employer receives no consideration. See Docket No. 32 at p. 44.

      However, the fourth criterion of the safe-harbor provision is no longer at

issue in this case. The defendants do not dispute that the fourth requirement


                                        54
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 55 of 80 PageID #: 705




is met. See Docket No. 27 at p. 5. Therefore, this request does not seek

information relevant to resolving the issue at hand.

            d.     Third-Party Privacy

      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d., this

objection is overruled.

      However, because this request seeks irrelevant information, Dr. Clark’s

motion to compel as to request number 14 is denied.

      12.   Request for Production 15

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing that the employer accepted or

assumed any financial obligations in connection with including Paul Revere’s

individual disability policies as part of its plan.” See Docket No. 33-12 at p. 3.

Defendants object to this request by incorporating their general objections and

on the bases that (1) it is vague and ambiguous, (2) it is over broad and unduly

burdensome in scope and time, (3) it seeks documents that are neither relevant

to the claims or defenses at play in this litigation nor proportional to the needs

of the case, and (4) it seeks documents containing information regarding other

insureds that would infringe on the privacy of third parties. See Docket


                                        55
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 56 of 80 PageID #: 706




No. 19-1 at p. 15. Defendants’ supplemental response did not waive any of

these objections, but defendants agreed to disclose additional documents. See

Docket No. 33-1 at pp. 19-21.

             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents showing that the employer accepted or assumed any financial

obligations” is vague. See Docket No. 19-1 at p. 15. For the same reasons

stated in section D.1.a., supra, defendants’ objection is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 15. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would


                                        56
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 57 of 80 PageID #: 707




therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely Unum’s defense that his state-law claims are preempted by ERISA—

because an employer’s assumption of financial obligations in connection with

including Paul Revere’s policies in its insurance program may constitute a

contribution, which would take the plan out of the safe-harbor exception under

the provision’s first criterion. See Docket No. 32 at p. 47. Dr. Clark has met

the threshold requirement of showing the records sought bear on the issue of

whether the state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Third-Party Privacy

      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the




                                       57
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 58 of 80 PageID #: 708




volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

      For these reasons, defendants’ objections to request number 15 are

overruled, and Dr. Clark’s motion to compel as to request number 15 is

granted.

      13.   Request for Production Number 16

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents showing that the employer, Paul Revere, or

Unum, [sic] advised any plan participant that the policy is part of an ERISA

plan.” See Docket No. 33-12 at p. 3. Defendants object to this request by

incorporating their general objections and on the bases that (1) it is vague and

ambiguous, (2) it is over broad and unduly burdensome in scope and time,

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case, and (4) it seeks

documents containing information regarding other insureds that would infringe

on the privacy of third parties. See Docket No. 19-1 at p. 16. Defendants did

not supplement their response to this request. See Docket No. 33-1 at p. 21.

            a.     Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents showing that the employer, Paul Revere, or Unum, [sic] advised any

plan participant that the policy is part of an ERISA plan” is vague. See Docket

No. 19-1 at p. 16. For the same reasons stated in section D.1.a., supra,

defendants’ objection is overruled.


                                        58
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 59 of 80 PageID #: 709




             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 16. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely defendants’ defense that his state-law claims are preempted by

ERISA—because if program literature advises employees that the policy is

subject to ERISA, that weighs in favor of ERISA preemption. See Docket No. 32

at p. 48. Dr. Clark has met the threshold requirement of showing the records




                                        59
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 60 of 80 PageID #: 710




sought bear on the issue of whether the state-law claims are preempted by

ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.     Third-Party Privacy
      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

      For these reasons, defendants’ objections to request number 16 are

overruled, and Dr. Clark’s motion to compel as to request number 16 is

granted.

      14.   Request for Production Number 17

      This request states, “If you claim Sanford took some role with respect to

the sale or administration of individual Paul Revere policies of disability

insurance to employees beyond (1) permitting Paul Revere or UNUM to


                                        60
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 61 of 80 PageID #: 711




publicize the policy to employees, and (2) collecting and remitting premiums,

please provide all documents showing that role.” See Docket No. 33-12 at p. 3.

Defendants object to this request by incorporating their general objections and

on the bases that (1) it is vague and ambiguous, (2) it is over broad and unduly

burdensome in scope and time, (3) it seeks documents that are neither relevant

to the claims or defenses at play in this litigation nor proportional to the needs

of the case, (4) it seeks documents containing information regarding other

insureds that would infringe on the privacy of third parties, and (5) it seeks

documents protected by the attorney-client or work-product privileges. See

Docket No. 19-1 at pp. 16-17. In their supplemental response, defendants did

not waive any objections but produced additional documents. See Docket

No. 33-1 at pp. 22-23.

            a.     Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrases “took

some role with respect to the sale or administration of” and “all documents

showing that role” are vague. See Docket No. 19-1 at p. 16. For the same

reasons stated in section D.1.a., supra, defendants’ objection is overruled.

            b.     Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile


                                        61
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 62 of 80 PageID #: 712




‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 16. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.   Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely defendants’ defense that his state-law claims are preempted by

ERISA—because it relates to the third criterion of the safe-harbor exception,

which requires that the sole functions of the employer are to permit the insurer

to advertise to employees, to collect premiums through payroll deductions, and

remit those premiums to the insurer, all without endorsing the program. See

Docket No. 32 at p. 51. Dr. Clark has met the threshold requirement of

showing the records sought bear on the issue of whether the state-law claims

are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section


                                       62
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 63 of 80 PageID #: 713




D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.     Third-Party Privacy

      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the

volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objection is overruled.

            e.     Attorney-Client and Work-Product Privileges

      Defendants have also objected to Dr. Clark’s request number 17 on the

basis that it seeks documents protected by the attorney-client and work-

product privileges. Federal Rule of Civil Procedure 26(b)(5)(A) requires a party

withholding information otherwise discoverable by claiming that the

information is privileged to produce a privilege log that describes the nature of

the documents so that the claim of privilege may be assessed.

      Here, defendants have not produced a privilege log or expressly asserted

attorney-client or work-product privileges over any specific documents. Unum

has not complied with the most basic requirements of Rule 26(b)(5). Therefore,

defendants’ objection to Dr. Clark’s request on the basis that it seeks

information protected by these privileges, those objections are overruled.


                                       63
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 64 of 80 PageID #: 714




Should defendants assert these privileges over any responsive documents in

the future, they should comply fully with the requirements of Rule 26(b)(5).

      For these reasons, defendants’ objections to request number 17 are

overruled, and Dr. Clark’s motion to compel as to request number 17 is

granted.

      15.   Request for Production Number 18

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents relating to any discounts, price variations,

or any other benefit made available by Paul Revere to plan participants that

would not otherwise be available to purchasers of individual disability policies.”

See Docket No. 33-12 at p. 4. Defendants object to this request by

incorporating their general objections and on the bases that (1) it is vague and

ambiguous, (2) it is over broad and unduly burdensome in scope and time, and

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case. See Docket

No. 19-1 at pp. 17-18. In their supplemental response, defendants did not

waive any objections but produced additional documents. See Docket No. 33-1

at pp. 23-24.

            a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrases “all

documents relating to” and “any other benefit made available” are vague. See

Docket No. 19-1 at p. 17. For the same reasons stated in section D.1.a., supra,

defendants’ objection is overruled.


                                        64
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 65 of 80 PageID #: 715




             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 17. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely defendants’ defense that his state-law claims are preempted by

ERISA—because providing discounts, price variations, or other benefits may

qualify as employer contributions, which would take the plan out of the safe-

harbor exception under its first requirement. See Docket No. 32 at p. 54.




                                        65
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 66 of 80 PageID #: 716




Dr. Clark has met the threshold requirement of showing the records sought

bear on the issue of whether the state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

      For these reasons, defendants’ objections to request number 18 are

overruled, and Dr. Clark’s motion to compel as to request number 18 is

granted.

      16.    Request for Production Number 19

      Request 19 states, “If you claim Plaintiff’s policy is part of an ERISA plan,

please provide all documents identifying the administrator of the plan.” See

Docket No. 33-12 at p. 4. Defendants object to this request by incorporating

their general objections and on the bases that (1) it is vague and ambiguous,

(2) it is over broad and unduly burdensome in scope and time, and (3) it seeks

documents that are neither relevant to the claims or defenses at play in this

litigation nor proportional to the needs of the case. See Docket No. 19-1 at

pp. 18-19. In their supplemental response, defendants did not waive any

objections but produced additional documents. See Docket No. 33-1 at

pp. 24-25.




                                        66
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 67 of 80 PageID #: 717




             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents identifying the administrator of the plan” is vague. See Docket

No. 19-1 at p. 18. For the same reasons stated in section D.1.a., supra,

defendants’ objection is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 18. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—


                                        67
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 68 of 80 PageID #: 718




namely defendants’ defense that his state-law claims are preempted by

ERISA—because ERISA imposes extensive duties on the plan administrator

and, if no such administrator was appointed, that suggests the plan does not

fall under ERISA. See Docket No. 32 at p. 55.

      While some courts have found that “actual compliance with ERISA

regulations is not a relevant inquiry with respect to the determination of

whether or not the subject policy is an ERISA plan,” Falcone, 2008 WL

4694211 at *5 (quoting Thompson, 2003 WL 22171706, at *4; citing Jordan v.

Reliable Life Ins. Co., 694 F. Supp. 822, 826-27 (N.D. Ala. 1988)), the scope of

discovery at this stage is very broad. Although compliance with ERISA does

not, per se, mean the subject policy is an ERISA plan, documents showing

ERISA compliance are evidence that the plan is governed by ERISA and may

well lead to additional information that bears on the issue. As such, Dr. Clark

has met threshold requirement of showing the documents sought bear on the

issue of whether the state-law claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.




                                       68
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 69 of 80 PageID #: 719




      For these reasons, defendants’ objections to request number 19 are

overruled, and Dr. Clark’s motion to compel as to request number 19 is

granted.

      17.   Request for Production Number 20

      Request 20 states, “If you claim plaintiff’s policy is part of an ERISA plan,

please provide all documents identifying the agent appointed to accept service

of process for the plan.” See Docket No. 33-12 at p. 4. Defendants object to

this request by incorporating their general objections and on the bases that

(1) it is vague and ambiguous, (2) it is over broad and unduly burdensome in

scope and time, (3) it seeks documents that are neither relevant to the claims

or defenses at play in this litigation nor proportional to the needs of the case,

and (4) it seeks documents that are not in the possession, custody, or control

of the defendants. See Docket No. 19-1 at p. 19. The defendants further

stated there are no responsive documents in their possession. Id. In their

supplemental response, defendants did not waive any objections and restated

that there were no responsive documents in their possession. See Docket

No. 33-1 at pp. 25-26.

            a.     Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents identifying the agent appointed to accept service of process for the

plan” is vague. See Docket No. 19-1 at p. 19. For the same reasons stated in

section D.1.a., supra, defendants’ objection is overruled.




                                        69
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 70 of 80 PageID #: 720




             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at p. 19. For the

same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—

namely defendants’ defense that his state-law claims are preempted by

ERISA—because ERISA requires the Summary Plan Description to contain

information about the plan’s agent, 29 U.S.C. § 1022(b), if no such agent was

appointed it suggests there is no ERISA plan. See Docket No. 32 at p. 57.




                                        70
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 71 of 80 PageID #: 721




      Although some courts have found that “actual compliance with ERISA

regulations is not a relevant inquiry with respect to the determination of

whether or not the subject policy is an ERISA plan[.]” Falcone, 2008 WL

4694211 at *5 (quoting Thompson, 2003 WL 22171706, at *4; citing Jordan,

694 F. Supp. at 827), the scope of discovery at this stage is very broad.

Although compliance with ERISA does not, per se, mean the subject policy is

an ERISA plan, documents showing ERISA compliance are evidence that the

plan is governed by ERISA and may well lead to additional information that

bears on the issue. As such, Dr. Clark has met threshold requirement of

showing the documents sought bear on the issue of whether the state-law

claims are preempted by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Possession, Custody, and Control of Responsive
                  Documents

      Defendants object to Dr. Clark’s request number 20 on the basis that it

seeks documents outside of its possession, custody, and control. Federal Rule

of Civil Procedure 34 limits a party’s obligation to produce documents to those

documents in the party’s possession, custody, or control. See FED. R. CIV. P.

34(a)(1). Defendants’ objection on this basis is overruled for the same reasons
                                       71
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 72 of 80 PageID #: 722




stated in section D.1.f., supra. Consistent with Rule 34, defendants need only

produce documents in their possession, custody, or control. If defendants have

the legal right to obtain responsive documents, and such documents are not

otherwise privileged, they are subject to discovery.

      For these reasons, defendants’ objections to request number 20 are

overruled, and Dr. Clark’s motion to compel as to request number 20 is

granted.

      18.    Request for Production Number 21

      This request states, “If you claim plaintiff’s policy is part of an ERISA

plan, please provide all documents related to the policy that contains [sic] the

acronym ‘ERISA,’ or otherwise refers to the Employee Retirement Income

Security Act.” See Docket No. 33-12 at p. 4. Defendants object to this request

by incorporating their general objections and on the bases that (1) it is vague

and ambiguous, (2) it is over broad and unduly burdensome in scope and time,

(3) it seeks documents that are neither relevant to the claims or defenses at

play in this litigation nor proportional to the needs of the case, (4) it seeks

documents containing information regarding other insureds that would infringe

on the privacy of third parties, and (5) it seeks documents protected by the

attorney-client privilege or the work-product privilege. See Docket No. 19-1 at

pp. 19-20. Defendants did not supplement their response to this request. See

Docket No. 33-1 at pp. 26-27.




                                         72
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 73 of 80 PageID #: 723




             a.    Vagueness and Ambiguity

      Defendants argue this request is ambiguous because the phrase “all

documents related to the policy” is vague. See Docket No. 19-1 at p. 19.

For the same reasons stated in section D.1.a., supra, defendants’ objection

is overruled.

             b.    Overbreadth and Undue Burden in Scope and Time

      Defendants argue Dr. Clark’s request for production is unduly

burdensome because of its scope and time, “particularly as Plaintiff has defined

the scope of time for each request as ‘documents created prior to January 24,

2020,’ and the risk group originally associated with Plaintiff’s policy was

established in 1999, which would require Defendants to search for and compile

‘all documents’ responsive to the request for a period of time that could span

more than 20 years, regardless of whether such documents have any relevance

to the claims and issues in the lawsuit.” See Docket No. 19-1 at pp. 19-20.

For the same reasons stated in section D.1.b., supra, defendants’ objection is

overruled.

             c.    Relevance and Proportionality

      Defendants object to this request for production on the basis of relevance

because it effectively seeks all documents pertaining to the plan, including

those related to policies held by insureds other than Dr. Clark and would

therefore have no bearing on whether his individual disability insurance

policy—the only policy at issue here—is governed by ERISA. Dr. Clark argues

the documents responsive to this request are relevant to an issue in this case—


                                        73
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 74 of 80 PageID #: 724




namely defendants’ defense that his state-law claims are preempted by

ERISA—because references in policy literature to ERISA may show that the

insurer and employer both treated the policy as part of an ERISA plan. See

Docket No. 32 at p. 59. Courts have found references to ERISA in plan

documents is evidence of intent to create an ERISA plan. See Thompson v.

Am. Home Assurance Co., 95 F.3d 429, 437 (6th Cir. 1996); Shaw v. Prudential

Ins. Co. of Am., No. 10-3355-S-CV-DGK, 2012 WL 432874, at *6 (W.D. Mo.

Feb. 9, 2012). Dr. Clark has met the threshold requirement of showing the

records sought bear on the issue of whether the state-law claims are preempted

by ERISA.

      Having found Dr. Clark has met this threshold, the court considers

whether defendants have shown the documents sought are irrelevant to or not

proportional to the needs of the case. For the same reasons stated in section

D.1.c., supra, defendants have not shown these documents are irrelevant or

disproportional. Defendants’ objections based on relevance and proportionality

are overruled.

            d.    Third-Party Privacy
      Defendants have objected to Dr. Clark’s discovery request on the basis

that it seeks personal information related to other insureds. Defendants argue

in support that concerns for the privacy of third parties cannot be adequately

ameliorated through redaction and a protective order because there is a great

risk of inadvertent disclosure, i.e., through human error, considering the




                                       74
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 75 of 80 PageID #: 725




volume of documents requested. For the reasons stated in section D.1.d.,

defendants’ objections are overruled.

            e.     Attorney-Client and Work-Product Privileges

      Defendants have also objected to Dr. Clark’s request number 21 on the

basis that it seeks documents protected by the attorney-client and work-

product privileges. Federal Rule of Civil Procedure 26(b)(5)(A) requires a party

withholding information otherwise discoverable by claiming that the

information is privileged to produce a privilege log that describes the nature of

the documents so that the claim of privilege may be assessed.

      Here, Defendants have not produced a privilege log or expressly asserted

attorney-client or work-product privileges over any documents. Unum has not

complied with the most basic requirements of Rule 26(b)(5). Therefore,

defendants’ objection to this request on the basis that it seeks information

protected by these privileges, those objections are overruled. Should

defendants assert these privileges over any responsive documents in the future,

they should comply fully with the requirements of Rule 26(b)(5).

      For these reasons, defendants’ objections to request number 21 are

overruled, and Dr. Clark’s motion to compel as to request number 21 is

granted.

E.    Cumulative Nature of the Information

      In their response, defendants for the first time argue the documents

sought by Dr. Clark provide information cumulative of the documents

defendants have already produced. See Docket No. 45 at pp. 13-14 (citing


                                        75
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 76 of 80 PageID #: 726




Daigle v. Hartford Life & Accident Ins. Co., No. 1:10CV00011 BSM, 2010 WL

1875804, at *2-3 (E.D. Ark. May 6, 2010) (“Daigle seeks discovery to help

answer whether the first, second, and fourth criteria in the safe harbor

provision are satisfied. . . . Although Hartford’s answers to Daigle’s

interrogatories might be relevant if compelled, Hartford seems to have already

answered whether Wal-Mart performed additional functions beyond passively

facilitating and publishing notice of the [longterm disability] policy to Daigle.”)).

      In this argument, defendants rehash evidence of ERISA preemption they

presented to the district court in litigating their motion for summary judgment.

The district court denied the summary judgment motion and found genuine

issues of material fact in whether the safe-harbor exception applies and

whether the plan is an employee benefit plan established and maintained by

Sanford. In so finding, the court concluded that genuine issues of material fact

exist as to whether Sanford contributed to the plan by paying Dr. Clark’s

premiums, whether Sanford otherwise contributed to the plan, whether any

discount to Dr. Clark’s premiums was negotiated by Sanford, and who paid for

Dr. Clark’s plan. See Docket No. 27. Thus, this case is outside the ambit of

Daigle because there are unresolved questions about ERISA’s applicability.

Therefore, the production ordered herein is not cumulative of the documents

already produced by defendants because those documents clearly have not

resolved the issue of whether ERISA applies. As the district court noted, it can

only resolve this issue “after discovery on this issue is completed.” Docket




                                         76
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 77 of 80 PageID #: 727




No. 27 at p. 12. Clearly, this means more discovery is appropriate, and the

defendants’ cumulative-information argument is a nonstarter.

E.    Attorneys’ Fees

      Dr. Clark also asks the court for an award of costs and attorneys’ fees for

bringing this motion to compel under Federal Rule of Civil Procedure

37(a)(5)(A). That rule states:

      (5) Payment of Expenses; Protective Orders.

         (A) If the Motion Is Granted (or Disclosure or Discovery Is
             Provided After Filing). If the motion is granted—or if the
             disclosure or requested discovery is provided after the
             motion was filed—the court must, after giving an opportunity
             to be heard, require the party or deponent whose conduct
             necessitated the motion, the party or attorney advising the
             conduct, or both to pay the movant’s reasonable expenses
             incurred in making the motion, including attorney’s fees.
             But the court must not order this payment if:

            (i) the movant filed the motion before attempting in good
                 faith to obtain the disclosure or discovery without court
                 action;

            (ii) the opposing party’s nondisclosure, response, or objection
                 was substantially justified; or

            (iii) other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(A). To satisfy this hearing requirement, the court “can

consider such questions on written submissions as well as on oral hearings.”

FED. R. CIV. P. 37(a)(4) advisory comm. note to 1993 amendment (regarding

Rule 37(a)(4), which has since been renumbered as Rule 37(a)(5)).

      Here, the court has granted Dr. Clark’s motion to compel responses to

specific discovery requests. Therefore, Dr. Clark meets the first criterion of

Rule 37(a)(5)(A). And Dr. Clark first raised the issue of costs and attorneys’
                                        77
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 78 of 80 PageID #: 728




fees in the memorandum in support if his motion to compel. See Docket

No. 32 at p. 61. Therefore, defendants had an opportunity to be heard when

they responded in writing to Dr. Clark’s motion.

      With these requirements satisfied, the court examines whether any of the

exceptions outlined in Rule 37(a)(5)(A)(i)-(iii) apply. If none of the exceptions

apply, the court must award costs. FED. R. CIV. P. 37(a)(5)(A).

      First, Dr. Clark must not have filed the motion before attempting in good

faith to obtain the disclosure or discovery without court action. Dr. Clark

submitted to the court certification showing his attorney’s attempts to resolve

the discovery disputes without involving the court, and defendants have not

alleged any contrary facts or information. Therefore, the court finds that

Dr. Clark did not file this motion to compel before attempting in good faith to

resolve its discovery disputes with defendants.

      Next, the court considers whether defendants’ non-disclosure, responses,

or objections were substantially justified. Defendants have presented no

information or evidence justifying its repeated delays and non-disclosure of the

documents at issue in this motion to compel. Further, for the reasons stated

herein, defendants’ objections that the court overruled were not substantially

justified. “Because [defendants] have no substantial justification for refusing to

disclose these documents,” Bone Shirt v. Hazeltine, No. CIV. 01-3032-KES,

2003 WL 27384630, at *3 (D.S.D. Aug. 15, 2003), the court finds this second

exception does not bar Dr. Clark’s recovery of costs.




                                         78
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 79 of 80 PageID #: 729




      Lastly, defendants have not identified any other circumstances that

make the award of expenses on this second motion to compel unjust.

Therefore, there is “no substantial justification for [defendants’] incomplete and

untimely responses,” Heil v. Belle Starr Saloon & Casino, Inc., No. Civ. 09-

5074-JLV, 2011 WL 13353218, at *4 (D.S.D. Aug. 3, 2011), and expenses are

required by Rule 37(a)(5)(A). Dr. Clark’s request for expenses related to this

motion to compel is granted. Dr. Clark is directed to submit an affidavit of his

costs and attorney’s fees associated with this motion as to the requests that

were granted within 28 days of this order along with an accounting of attorney

hours and description of what those hours represent in terms of attorney work.

Defendants shall have 21 days thereafter to file objections to the hours or

amount of fees requested. Dr. Clark will then have 14 days to file a reply if he

wishes to do so.


                                  CONCLUSION

      Based on the foregoing facts, law, and analysis, it is hereby

      ORDERED that the motion to compel [Docket No. 31] filed by plaintiff

Edward Clark is granted as to requests 3, 4, 5, 6, 7, 8, 9, 10, 11 (as narrowed),

15, 16, 17, 18, 19, 20, and 21. Defendants shall provide, within 15 days of the

date of this order, copies of documents responsive to these requests. Plaintiff’s

motion to compel is denied as to requests 12 and 14.

      ORDERED that Dr. Clark shall be entitled to reasonable costs and

attorneys’ fees for bringing this motion to compel. Dr. Clark shall file an

affidavit with proof of service setting forth the time reasonably spent on this

                                        79
Case 4:20-cv-04013-KES Document 55 Filed 09/10/21 Page 80 of 80 PageID #: 730




motion, the hourly rate requested for attorneys’ fees and costs, and any factual

matters pertinent to the motion for attorneys’ fees within 28 days of this order.

Defendants shall file any and all objections to the allowance of fees within 21

days after receipt of service of Dr. Clark’s motion and affidavit. Defendants

may, by counter affidavit, controvert any of the factual matters contained in

Dr. Clark’s motion and may assert any factual matters bearing on the award of

attorneys’ fees. D.S.D. LR 54.1(C). Dr. Clark shall have 14 days after service

of defendants’ response in opposition to file a reply.

      DATED this 10th day of September, 2021.

                                      BY THE COURT:



                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




                                        80
